         Case 2:17-cv-01848-DJH Document 163 Filed 03/16/21 Page 1 of 18



 1   WO
 2
 3
 4
 5
 6                           IN THE UNITED STATES DISTRICT COURT
 7                                   FOR THE DISTRICT OF ARIZONA
 8
 9       Mark Stuart,                                     No. CV-17-01848-PHX-DJH
10                      Plaintiff,                        ORDER
11       v.
12       City of Scottsdale, et al.,
13                      Defendants.
14
15             Pending before the Court is Defendants’ Renewed Motion to Dismiss the First
16   Amended Complaint (Doc. 158). Following this Court’s September 27, 2018, Order

17   (Doc. 124) on Defendants’ initial Motion to Dismiss (Doc. 86), Plaintiff submitted two
18   Motions to Amend the First Amended Complaint (“FAC”), both of which the Court denied.

19   Following these efforts, and following near complete resolution of related state court

20   matters, Defendants filed the present renewed Motion to Dismiss (Doc. 158). Plaintiff
21   submitted a Response (Doc. 161), and Defendants submitted a Reply (Doc. 162).
22             A. Background

23             This action was initially filed by Plaintiff Mark Stuart and Save Our Preserve, Inc.1

24   on June 15, 2017 (Doc. 1), with an amended complaint being filed on June 16, 2017 (Doc.

25   5) (“FAC”). The allegations in the FAC focused on a dispute between Mr. Stuart and the

26   City of Scottsdale regarding Mr. Stuart’s advocacy efforts to prohibit development in the
27   1
       In addition to Mr. Stuart, Save Our Preserve, Inc. was originally a plaintiff in this action.
     It was dismissed from the action on October 5, 2017, per order of this Court, based on
28   failure to secure legal representation by the appointed deadline of August 1, 2018.
     (Doc. 91).
         Case 2:17-cv-01848-DJH Document 163 Filed 03/16/21 Page 2 of 18



 1   McDowell Sonoran Preserve. (Doc. 124 at 2; Doc. 5). That 19-count, 45-page FAC
 2   alleged various violations of Mr. Stuart’s constitutional and statutory rights, including
 3   freedom of speech, freedom of assembly, freedom of association, due process, malicious
 4   prosecution, and 42 U.S.C. § 1983. (Doc. 5). Defendants included the City of Scottsdale,
 5   the Mayor of Scottsdale, City Council Members, the Scottsdale City Manager, members of
 6   the Scottsdale City Attorneys’ Office, members of the Scottsdale Police Department, and
 7   the Scottsdale Director of Parks and Recreation. (Doc. 5).
 8            As noted in this Court’s September 27, 2018, Order on Defendants’ Motion to
 9   Dismiss, the majority of the allegations in the FAC arose out of Mr. Stuart’s arrest for
10   trespass at a February 7, 2017, Scottsdale City Council meeting and a May 26, 2017, civil
11   citation for placing signs on posts in a public park. (Doc. 5; Doc. 124 at 2). Additional
12   related allegations arose from other sign incidents, as well as the City of Scottsdale’s
13   enforcement of “free-speech zones.” (Id.)
14            Defendants filed a Motion to Dismiss (Doc. 86), which this Court granted in part
15   and denied in part. The Court first found that Younger abstention applied to Plaintiff’s
16   claims that arose out of his February 7, 2017, arrest for trespass during a Scottsdale City
17   Council meeting (the “Trespass Action”) and to Plaintiff’s claims that arose out of his May
18   26, 2017, citation for unlawfully attaching a sign to a traffic control device (the “Sign
19   Citation Action”). (Doc. 124 at 5-16). Based upon Younger abstention, the Court abstained
20   from Counts Six, Seven, Eight, Ten, Eleven, Twelve, and Thirteen,2 all of which sought
21   injunctive relief, and the Court stayed Counts One, Two, Three, Five, Nine, Fourteen,
22   Fifteen, Seventeen, Eighteen, and Nineteen, which sought damages for injuries related to
23   the Trespass Action and the Sign Citation Action. (Doc. 124 at 11-14).
24            In addition to applying Younger abstention, the Court also partially granted the
25   Motion to Dismiss based upon Rule 12(b)(6) and Rule 8 of the Federal Rules of Civil
26   Procedure. (Doc. 124 at 18-20). The Court found that “the majority of the Counts are
27
     2
       The Court abstained in full from Counts Eight and Thirteen; for Counts Six, Seven, Ten,
28   Eleven, and Twelve, the Court abstained only from the portions of those counts directly
     related to the Trespass Action or the Sign Citation Action. (Doc. 124 at 11-13).

                                                 -2-
     Case 2:17-cv-01848-DJH Document 163 Filed 03/16/21 Page 3 of 18



 1   unclear regarding which Defendants are alleged to have caused which particular harms.”
 2   (Doc. 124 at 20). The Court also recognized that “[p]rolix, confusing complaints . . .
 3   impose unfair burdens on litigants and judges because they can cause confusion and
 4   unnecessary expense of judicial and attorney resources.” (Doc. 124 at 20 (internal citations
 5   omitted)). Therefore, the Court dismissed Counts One, Four, Six, Seven, Eight, Ten,
 6   Eleven, Twelve, Fourteen, Fifteen, Seventeen, Eighteen, and Nineteen, without prejudice
 7   and to the extent that they were not already dismissed or stayed pursuant to Younger
 8   abstention. (Doc. 124 at 20).
 9          Following the Court’s ruling on the Motion to Dismiss, Plaintiff filed a Motion for
10   Leave to Amend Complaint. (Doc. 129). In its November 18, 2019, Order, the Court
11   denied this Motion, finding that the 532-paragraph proposed second amended complaint
12   was “prolix, confusing, and filled with a myriad of cross-references that are scattered
13   throughout the document.” (Doc. 137 at 6). The Court, however, granted Plaintiff an
14   additional 30 days to submit a revised proposed second amended complaint in order to cure
15   the deficiencies. (Doc. 137 at 7). The Court stated that, if Plaintiff elected to file a renewed
16   proposed second amended complaint, but failed to comply with the Court’s instructions in
17   the Order, the FAC (Doc. 5) would remain the operative complaint. (Doc. 137 at 7).
18          On February 2, 2020, Plaintiff filed a revised proposed Second Amended
19   Complaint. (Doc. 147). The Court again denied the Motion to Amend, finding that the
20   proposed complaint, although an improvement on the prior version, maintained too many
21   ambiguities regarding the identities of defendants and corresponding allegations. (Doc.
22   150 at 8). Accordingly, the Court stated that the FAC would remain the operative
23   complaint. (Id.) In the Order on the Motion to Amend, the Court also set a Rule 16
24   Scheduling Conference and requested additional briefing from the parties regarding the
25   status of the state court actions that were subject to abstention at the outset of this matter.
26   (Doc. 150 at 8-9).
27          At the Rule 16 Scheduling Conference, Plaintiff indicated his intent to submit
28   another attempted Second Amended Complaint. (Doc. 157). The Court denied the request,


                                                  -3-
     Case 2:17-cv-01848-DJH Document 163 Filed 03/16/21 Page 4 of 18



 1   finding that “permitting Plaintiff to file a third motion seeking permission to file a second
 2   amended complaint would not be fruitful and would instead only serve to further delay
 3   resolution of this matter.” (Doc. 157 at 1). The Court granted permission for Defendants
 4   to file a renewed Motion to Dismiss to clarify the issues. (Doc. 157). In order to address
 5   the issues raised in the Motion to Dismiss, the Court lifts the stay it had previously placed
 6   on Counts One, Two, Three, Five, Nine, Fourteen, Fifteen, Seventeen, Eighteen, and
 7   Nineteen.
 8          B. Discussion
 9          In the present Motion to Dismiss the FAC, Defendants first ask this Court to finalize
10   the dismissal of the counts that this Court previously dismissed pursuant to Younger
11   abstention or because several counts were not in compliance with Rule 8. Defendants next
12   assert several reasons why the remaining counts should be dismissed, including the Rooker-
13   Feldman doctrine, qualified immunity, the intracorporate conspiracy doctrine, and
14   insufficient factual allegations to plead a plausible Monell claim.
15          As correctly noted by Defendants, the Court previously fully abstained from Counts
16   Eight and Thirteen pursuant to Younger abstention. (Doc. 124 at 12-13). Accordingly,
17   these counts are no longer at issue in this matter. The Court also partially abstained from
18   Counts Six, Seven, Ten, Eleven, and Twelve to the extent those counts were based upon
19   the Sign Citation Action or the Trespass Action. (Id. 124 at 11-13). Those counts are
20   likewise no longer at issue in this matter, to the extent they were based upon the Sign
21   Citation Action or the Trespass Action.
22          With respect to the remaining counts, the Court will first address the prior dismissal
23   without prejudice. The Court will next discuss application of Rooker-Feldman, qualified
24   immunity, and the intracorporate conspiracy doctrine. Last, the Court will address whether
25   Count Nine is supported by sufficient factual allegations. Based upon resolution of these
26   arguments, the Court need not address the remaining arguments made in Defendants’
27   Motion to Dismiss.
28   ///


                                                 -4-
     Case 2:17-cv-01848-DJH Document 163 Filed 03/16/21 Page 5 of 18



 1                 1. Dismissal Pursuant to Rule 8
 2          In this Court’s September 27, 2018, Order on Defendants’ initial Motion to Dismiss,
 3   the Court dismissed several claims pursuant to Rule 8. The Court stated that, for a plaintiff
 4   to comply with Rule 8, the plaintiff must “specifically identify the allegations against each
 5   individual defendant” and that, when there are multiple defendants and multiple factual
 6   events that not all defendants participated in, it is “insufficient to broadly allege liability
 7   on behalf of ‘Defendants.’” (Doc. 124 at 19-20). The Court further found that the
 8   “majority of the Counts are unclear regarding which Defendants are alleged to have caused
 9   which particular harms.” (Id. at 20). Accordingly, the Court dismissed, without prejudice,
10   Counts One, Four, Six, Seven, Eight, Ten, Eleven, Twelve, Fourteen, Fifteen, Seventeen,
11   Eighteen, and Nineteen. (Id.)
12          In order to cure the deficiencies within the FAC, the Court permitted Plaintiff two
13   attempts to amend the FAC. Both of the proposed Second Amended Complaints failed to
14   remedy the pleading errors found within the FAC and, in fact, increased the prolixity of
15   the pleading. (Doc. 137; Doc. 150). As this Court recognized, “if the prolixity of a
16   complaint requires ‘superhuman patience, effort, and insight’ to make paragraph-by-
17   paragraph responses, the district court has discretion to dismiss the complaint.’” (Doc. 150
18   at 5-6). See Cafasso v. Gen. Dynamics C4 Sys., Inc., 637 F.3d 1047, 1058 (9th Cir. 2011)
19   (citing Mendez v. Draham, 182 F. Supp. 2d 430, 433 (D. N.J. 2002)). This is particularly
20   true when the Court has already rejected proposed pleadings and has provided instructions
21   to Plaintiff regarding remedying the pleading errors. See Williams v. Cty. of Los Angeles
22   Dep’t of Public Soc. Servs., 2016 WL 8229038, *10 (C.D. Cal., Dec. 21, 2016) (dismissing
23   plaintiff’s action with prejudice when plaintiff failed to present amended complaint in
24   compliance with court direction regarding remedying pleading defects); Serpa v. SBC
25   Telecommunications, Inc., 2004 WL 2002444, *7 (N.D. Cal., Sep. 7, 2004) (recognizing
26   that, when repeated efforts to amend do not correct a deficiency, the court has discretion to
27   deny a motion to amend).
28          As stated in its July 15, 2020, Order, the Court will not allow Plaintiff any additional


                                                  -5-
         Case 2:17-cv-01848-DJH Document 163 Filed 03/16/21 Page 6 of 18



 1   attempts to amend the FAC. (Doc. 150 at 9; see also Doc. 157). Therefore, the counts that
 2   were previously dismissed without prejudice are now dismissed with prejudice. See
 3   McHenry v. Renne, 84 F.3d 1172, 1177 (9th Cir. 1996) (affirming dismissal with prejudice
 4   of amended complaint that did not comply with Rule 8(a)); see also Ferdik v. Bonzelet,
 5   963 F.2d 1258, 1261 (9th Cir. 1992) (affirming dismissal with prejudice where district
 6   court had instructed pro se plaintiff regarding deficiencies in prior order dismissing claim
 7   with leave to amend). These dismissed counts are Counts One, Four, Six, Seven, Ten,
 8   Eleven, Twelve, Fourteen, Fifteen, Seventeen, Eighteen, and Nineteen.
 9                  2. Motion to Dismiss the Remaining Counts
10            After dismissing Counts One, Four, Six, Seven, Eight, Ten, Eleven, Twelve,
11   Thirteen, Fourteen, Fifteen, Seventeen, Eighteen, and Nineteen, the only remaining Counts
12   are Counts Two, alleging violation of Plaintiff’s Fourth Amendment right to be free from
13   unlawful arrest; Three, alleging violation of Plaintiff’s Fourth Amendment right to be free
14   from excessive force; Five, alleging conspiracy to violate Plaintiff’s Constitutional rights;
15   and Nine, alleging unconstitutional policies, customs and practices, ratification of
16   unconstitutional conduct by city employees, and failure to train.3
17                      a. Rooker-Feldman
18            Defendants first assert that the Court lacks jurisdiction over the remaining claims
19   under the Rooker-Feldman doctrine, which prevents district courts from exercising
20   jurisdiction over a matter that is a “de facto appeal from a state court judgment.” (Doc.
21   158 at 6). Under Rooker-Feldman, “a federal district court does not have subject matter
22   jurisdiction to hear a direct appeal from the final judgment of a state court.” Noel v. Hall,
23   341 F.3d 1148, 1154 (9th Cir. 2003). The reasoning underlying this principle is that the
24   United States Supreme Court is the only federal court with jurisdiction to hear direct
25   appeals from a final state court judgment. Id. Therefore, if a party is disappointed with a
26   state court judgment, that party may not appeal to federal district court, even if the issue
27   would be otherwise within federal district court jurisdiction based upon a federal question
28
     3
         The FAC omitted a Count Sixteen.

                                                  -6-
     Case 2:17-cv-01848-DJH Document 163 Filed 03/16/21 Page 7 of 18



 1   or diversity of citizenship. Id. at 1155. “The purpose of the doctrine is to protect state
 2   judgments from collateral federal attack.” Doe & Assocs. Law Offices v. Napolitano, 252
 3   F.3d 1026, 1030 (9th Cir. 2001).
 4          As this Court previously held in this matter, it cannot apply Rooker-Feldman to the
 5   present matter because this case was not brought in order to appeal the state court decisions.
 6   Instead, the present case and the state court proceedings are parallel proceedings, to which
 7   Rooker-Feldman does not apply. See Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544
 8   U.S. 280, 291 (2005) (noting that doctrine only applies when “the losing party in state court
 9   filed suit in federal court after the state proceedings ended”) (emphasis added). Further,
10   Rooker-Feldman does not bar jurisdiction where the federal court plaintiff is simply
11   complaining of a “legal injury caused by an adverse party”; it instead bars jurisdiction if
12   the federal plaintiff is complaining of “a legal injury caused by a state court judgment.”
13   Noel, 341 F.3d at 1163. In this federal court action, Mr. Stuart is not seeking to remedy an
14   injury caused by a state court decision; instead, he is seeking to remedy injuries caused by
15   the Defendants’ alleged actions. Accordingly, the Rooker-Feldman doctrine does not
16   apply, and this Court is not deprived of subject matter jurisdiction based upon that doctrine.
17                     b. Qualified Immunity
18          Qualified immunity is an entitlement, provided to government officials in the
19   exercise of their duties, not to stand trial or face the other burdens of litigation. Saucier v.
20   Katz, 533 U.S. 194, 200 (2001), overruled on other grounds by Pearson v. Callahan, 555
21   U.S. 223 (2009). The doctrine of qualified immunity attempts to balance two important
22   and sometimes competing interests—“the need to hold public officials accountable when
23   they exercise power irresponsibly and the need to shield officials from harassment,
24   distraction, and liability when they perform their duties reasonably.” Pearson, 555 U.S. at
25   231. The doctrine therefore considers the real-world demands on officials in order to allow
26   them to act “swiftly and firmly” in situations where the rules governing their actions are
27   often “voluminous, ambiguous, and contradictory.” Mueller v. Auker, 576 F.3d 979, 993
28   (9th Cir. 2009). “The purpose of this doctrine is to recognize that holding officials liable


                                                  -7-
     Case 2:17-cv-01848-DJH Document 163 Filed 03/16/21 Page 8 of 18



 1   for reasonable mistakes might unnecessarily paralyze their ability to make difficult
 2   decisions in challenging situations, thus disrupting the effective performance of their public
 3   duties.” Id. With respect to police officers, “principles of qualified immunity shield an
 4   officer from personal liability when an officer reasonably believes that his or her conduct
 5   complies with the law.” Pearson, 555 U.S. at 244 (2009).
 6          It is appropriate for the Court to consider qualified immunity at the pleading stage.
 7   “[T]he Supreme Court has ‘repeatedly. . . stressed the importance of resolving immunity
 8   questions at the earliest possible stage in litigation.’” Dunn v. Castro, 621 F.3d 1196, 1199
 9   (9th Cir. 2010) (quoting Hunter v. Bryant, 502 U.S. 224, 227 (1991)). Consistent with this,
10   “unless the plaintiff’s allegations state a claim of violation of clearly established law, a
11   defendant pleading qualified immunity is entitled to dismissal before the commencement
12   of discovery.” Doe v. Petaluma City School Dist., 54 F.3d 1447, 1449–50 (9th Cir. 1995)
13   (quoting Mitchell v. Forsyth, 472 U.S. 511, 526 (1985)).
14          To determine whether a government official is entitled to qualified immunity, the
15   Court must consider (1) whether the official’s conduct violated a constitutional right, and
16   (2) whether that right was clearly established at the time of the incident. Pearson, 555 U.S.
17   at 232. Courts are not required to address the two qualified immunity issues in any
18   particular order, and instead may “exercise their sound discretion in deciding which of the
19   two prongs of the qualified immunity analysis should be addressed first in light of the
20   circumstances in the particular case at hand.” Id. at 236. With respect to the second prong
21   of the qualified immunity analysis, the Supreme Court has held that an officer “cannot be
22   said to have violated a clearly established right unless the right’s contours were sufficiently
23   definite that any reasonable official in his shoes would have understood that he was
24   violating it, meaning that existing precedent . . . placed the statutory or constitutional
25   question beyond debate.” City and Cty. of San Francisco, Cal. v. Sheehan, 135 S. Ct. 1765,
26   1774 (2015) (omission in original) (internal quotation marks omitted). This is an “exacting
27   standard” which “gives government officials breathing room to make reasonable but
28   mistaken judgments by protecting all but the plainly incompetent or those who knowingly


                                                  -8-
     Case 2:17-cv-01848-DJH Document 163 Filed 03/16/21 Page 9 of 18



 1   violate the law.” Id. (internal quotation marks omitted). Although it is not necessary that
 2   a prior decision rule “the very action in question” unlawful for a right to be clearly
 3   established, Anderson v. Creighton, 483 U.S. 635, 640 (1987), the Supreme Court has
 4   repeatedly cautioned that courts should not define clearly established law at a high level of
 5   generality, see White v. Pauly, 137 S. Ct. 548, 552 (2017) (per curiam). See also Hamby
 6   v. Hammond, 821 F.3d 1085, 1095 (9th Cir. 2016) (plaintiff need not find case with
 7   identical facts, but the further afield existing precedent lies the more likely that official’s
 8   acts fall within vast zone of conduct that is constitutional).
 9          Based upon the facts presented in the FAC, the Court concludes that Defendants are
10   entitled to qualified immunity for the wrongful arrest claim. Plaintiff was arrested at a
11   February 7, 2017, Scottsdale City Council meeting when, after he started to make remarks,
12   he was asked to leave the podium. (Doc. 5 at 13-14). The allegations of the FAC indicate
13   that he was asked multiple times to not comment regarding the Save Our Preserve ballot
14   initiative and that Mayor Lane asked Defendant officers Cleary and Glenn to remove
15   Stuart. (Doc. 5 at 13-14). According to the FAC, Plaintiff was arrested for trespassing and
16   for failure to obey a police officer. (Doc. 5 at 15). Plaintiff contends that his arrest was
17   unlawful because he was arrested for exercising his First Amendment rights and because
18   arrests for exercising those rights are unlawful. (Doc. 161 at 10). It is not clear, however,
19   that Plaintiff had a right to speak at the February 7, 2017, Scottsdale City Council meeting
20   when he wanted to speak, for as long as he wanted to speak, and upon the subject he wanted
21   to speak. See Kindt v. Santa Monica Rent Control Bd., 67 F.3d 266, 270-71 (9th Cir. 1995)
22   (noting that city council meetings “fit more neatly into the nonpublic forum niche” and
23   recognizing that there may be reasonable limitations on speech at those meetings). Because
24   Plaintiff’s arrest was based upon his refusal to relinquish his perceived right to speak at the
25   meeting, and because it is unclear whether he had a right to speak at the meeting, this Court
26   cannot conclude that “any reasonable official” would have understood that the arrest was
27   unlawful. Stated differently, the claimed right’s contours are not sufficiently definite such
28   that any reasonable official would have understood he was violating those rights.


                                                  -9-
     Case 2:17-cv-01848-DJH Document 163 Filed 03/16/21 Page 10 of 18



 1   Accordingly, qualified immunity applies to Count Two, for wrongful arrest, and that Count
 2   is dismissed.
 3          Regarding the excessive force claim, “determining whether force used in making an
 4   arrest is excessive calls for a fact-intensive inquiry requiring attention to all circumstances
 5   pertinent to the need for the force used.” Velazquez v. City of Long Beach, 793 F.3d 1010,
 6   1024 (9th Cir. 2015). Qualified immunity, however, does protect actions in the “hazy
 7   border between excessive and acceptable force.” Mullenix v. Luna, 577 U.S. 7, 18 (2015)
 8   (finding qualified immunity when officers fired shots at vehicle they believed was driven
 9   at high speeds by a potentially armed fugitive fleeing arrest). The FAC alleges that
10   “Defendant Cleary handcuffed Stuart by violently pulling up on his left arm behind his
11   back and double locking the handcuffs around Stuart’s wrist next to his elbows, behind his
12   back.” (Doc. 5 at 14). It also alleges that Stuart informed Defendants of severe pain in his
13   shoulder and requested that the handcuffs be moved to the front of his body and that
14   Defendant Cleary initially refused, but ultimately complied when Plaintiff made a second
15   request. (Doc. 5 at 14-15). Essentially, therefore, the FAC alleges that Plaintiff was
16   handcuffed in connection with his arrest for trespass and for failure to obey an officer. The
17   FAC even recognizes that, after Plaintiff requested that the handcuffs be moved to a more
18   comfortable position in front of his body, Officer Cleary moved the handcuffs. Plaintiff
19   has not presented any allegation or authority supporting the contention that Plaintiff had a
20   clearly established right to not be handcuffed at the time of arrest, such that any reasonable
21   official would have understood he was violating that right. Accordingly, as with Count
22   Two, Count Three is also dismissed based upon qualified immunity.
23          Regarding Count Five, for conspiracy to violate Plaintiff’s Constitutional rights, and
24   Count Nine, claiming unconstitutional policies, customs, and practices and failure to train,
25   Defendants state that they are also entitled to qualified immunity on those claims.
26   Defendants, however, fail to elaborate on their argument and clarify how qualified
27   immunity applies to those counts. Accordingly, the Court denies the Motion to Dismiss
28   Counts Five and Nine on the basis of qualified immunity.


                                                 - 10 -
     Case 2:17-cv-01848-DJH Document 163 Filed 03/16/21 Page 11 of 18



 1                        c. Conspiracy
 2          Defendants contend that Plaintiff’s conspiracy claim, Count Five, is barred by the
 3   intracorporate conspiracy doctrine. This doctrine “bars a claim for conspiracy where the
 4   allegation is that an entity conspired with its employees to violate an individual’s
 5   constitutional rights.” Donahoe v. Arpaio, 869 F. Supp. 2d 1020, 1074 (D. Ariz. 2012).
 6   Count Five alleges that Scottsdale, along with Mayor Lane, Scottsdale City Attorney
 7   Washburn, Assistant Scottsdale City Attorney Santaella, and Scottsdale police officers
 8   Cleary and Glenn, all conspired to violate Plaintiff’s Constitutional rights and to undermine
 9   Plaintiff’s Save Our Preserve efforts. (Doc. 5 at 25). The allegations within the FAC fall
10   squarely within the intracorporate conspiracy doctrine.
11          In his Response, Plaintiff concedes that Scottsdale should not remain a defendant
12   on the conspiracy claim. (Doc.161 at 13). Plaintiff, however, asserts that the remaining
13   named defendants should not be dismissed from this claim because they reached an illegal
14   agreement to violate Plaintiff’s civil rights. (Doc. 161 at 13-14). Plaintiff, however,
15   “cannot plead around this rule by naming Defendants in their individual capacities and not
16   naming the [entity] in [the] conspiracy count.” Donahoe, 869 F. Supp. 2d at 1075.
17   “[W]here the individual defendants are all employees of the institutional defendant, a claim
18   of conspiracy will not stand.” Id. (citing Celestin v. City of New York, 581 F. Supp. 2d 420,
19   434 (E.D.N.Y. 2008)). Because Plaintiff is essentially alleging that Scottsdale conspired
20   with itself, and because such a claim cannot stand, Count Five is dismissed.
21                        d. Count Nine: Unconstitutional Policies, Customs, and Practices;
22                           Ratification of Unconstitutional Conduct; and Failure to Train
23          Count Nine alleges a § 1983 claim for “Unconstitutional Policies, Customs, and

24   Practices; Ratification of Unlawful Conduct by City Employees; and Failure to Train”

25   against Scottsdale, and the Scottsdale Mayor, Scottsdale City Manager, Scottsdale City

26   Attorney, Scottsdale City Counsel, and Scottsdale Chief of Police. (Doc. 5 at ¶¶ 150-66).

27   Defendants assert that Count Nine should be dismissed because it is unsupported by

28   sufficient factual allegations. (Doc. 158 at 12).



                                                - 11 -
     Case 2:17-cv-01848-DJH Document 163 Filed 03/16/21 Page 12 of 18



 1          To state a claim against a municipality under § 1983, a Plaintiff must allege
 2   sufficient facts to support a reasonable inference that the execution of a policy, custom, or
 3   practice was the “moving force” that resulted in the deprivation of his constitutional rights.
 4   Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 691-92 (1978). Liability can attach under
 5   Monell in three types of circumstances. First, a municipality may be liable “when
 6   implementation of its official policies or established customs inflicts the constitutional
 7   injury.” Id. at 708. A plaintiff can also prevail by showing certain acts of omission by a
 8   local government, such as a pervasive failure to train municipal employees, but only “when
 9   such omissions amount to the local government’s own official policy.” Clouthier v. Cty of
10   Contra Costa, 591 F.3d 1232, 1249 (9th Cir. 2010), overruled on other grounds in Castro
11   v. Cty. of Los Angeles, 833 F.3d 1060 (9th Cir. 2016). Finally, a city “may be held liable
12   under § 1983 when ‘the individual who committed the constitutional tort was an official
13   with final policy-making authority’ or such an official ‘ratified a subordinate’s
14   unconstitutional decision or action and the basis for it.’” Clouthier, 591 F.3d at 1250
15   (quoting Gillette v. Delmore, 979 F.2d 1342, 1346–47 (9th Cir. 1992) (internal quotation
16   marks and citations omitted)). For the foregoing reasons, the Court finds the Plaintiff has
17   failed to allege sufficient facts to support a theory of municipal liability under § 1983.
18                                i.     Official Policy or Practice
19          Plaintiff has alleged no customs or policies that, when implemented, acted as the
20   moving force behind any of conduct he says violated his constitutional rights. “A ‘policy
21   or custom’ must generally be one adopted and expressly set forth, but a municipal policy
22   ‘may [also] be inferred from widespread practices or evidence of repeated constitutional
23   violations for which the errant municipal officers were not discharged or reprimanded.’”
24   Morales v. Fry, 2014 WL 1230344, at *13 (W.D. Wash. Mar. 25, 2014) (quoting Nadell v.
25   Las Vegas Metro. Police Dep’t., 268 F.3d 924, 929 (9th Cir. 2001)). At the pleading stage,
26   Plaintiff must plead “sufficient allegations of underlying facts to give fair notice and to
27   enable the opposing party to defend itself” and “factual allegations that. . . plausibly suggest
28   an entitlement to relief . . .” See AE ex rel. Hernandez v. Cty. of Tulare, 666 F.3d 631, 637


                                                  - 12 -
     Case 2:17-cv-01848-DJH Document 163 Filed 03/16/21 Page 13 of 18



 1   (9th Cir. 2012).
 2          Plaintiff premises his § 1983 claims on “retaliatory conduct by law enforcement and
 3   other Scottsdale employees and agents,” and alleges that “he was prosecuted criminally
 4   with no evidence to support the charges, with an unconstitutional motive, and without
 5   probable cause, equal protection or due process in an attempt to chill Plaintiff’s free speech,
 6   and to intimidate, harass, and exact revenge for prior exercises of free speech and assembly
 7   in Scottsdale.” (Doc. 5 ¶ 163). Defendants point out that Plaintiff’s First Amended
 8   Complaint makes “no attempt to actually indicate what policy or practice is the purported
 9   source of Mr. Stuart’s injury,” but simply states a “formulaic recitation of the elements of
10   Monell liability.” (Doc. 158 at 13). The Court agrees; indeed, Plaintiff “concedes that the
11   complaint does not set forth the contents of the official policies [and] [t]hus, the first basis
12   for municipal liability is not satisfied.” (Doc. 161 at 17). Count Nine fails to identify any
13   plausible theory of how the challenged constitutional violations arose under a municipal
14   “policy or custom.”
15                                ii.    Failure to Train
16          To allege municipal liability under § 1983 for deficient training, Plaintiff must
17   allege: (1) the existing training program is inadequate in relation to the tasks the particular
18   officers must perform; (2) the failure to train amounts to deliberate indifference to the rights
19   of persons with whom the police come into contact; and (3) the inadequacy of the training
20   actually caused the deprivation of the alleged constitutional right. Merritt v. Cty. of Los
21   Angeles, 875 F.2d 765, 770 (9th Cir. 1989). “[T]he need for more or different training
22   [must be] so obvious, and the inadequacy so likely to result in the violation of constitutional
23   rights, that policymakers. . . can reasonably be said to have been deliberately indifferent to
24   the need.” City of Canton v. Harris, 489 U.S. 378, 380 (1989). “A municipality’s
25   culpability for a deprivation of rights is at its most tenuous where a claim turns on a failure
26   to train.” Connick v. Thompson, 563 U.S. 51, 61 (2011). “Under this standard, [Plaintiff]
27   must allege facts to show that the [Defendants] disregarded the known or obvious
28   consequence that a particular omission in their training program would cause [municipal]


                                                  - 13 -
     Case 2:17-cv-01848-DJH Document 163 Filed 03/16/21 Page 14 of 18



 1   employees to violate citizens’ constitutional rights.” Flores v. Cty. of Los Angeles, 758
 2   F.3d 1154, 1159 (9th Cir. 2014) (quotation marks omitted).
 3          Plaintiff’s FAC alleges that the City of Scottsdale, its Mayor, City Council
 4   Members, City Attorney, and Chief of Police, “were deliberate and callously indifferent to
 5   Plaintiffs in training (or failing to train) their officers, agents, and employees in (among
 6   other things and without limitation): The appropriate, lawful and constitutional policies,
 7   procedures, and protocols.” (Doc. 5 ¶ 157). He further alleges that these Defendants “knew
 8   and should have known that unconstitutional policies, practices, customs, and training
 9   existed with respect to the screening, hiring, training, retaining, and supervision of officers,
10   employees, and agents who have responsibility for the investigation, processing, handling,
11   and management of civil and/or criminal investigations and prosecutions in their control,
12   yet failed to properly address them and/or failed to establish and implement appropriate
13   policies, procedures, protocols, and training to remedy them.” (Id. ¶ 160).
14          These allegations of omissive conduct are insufficient to state a claim for municipal
15   liability. Plaintiff alleges that the employees were not trained, but fails to identify the
16   generally-referenced “appropriate, lawful and constitutional policies, procedures, and
17   protocols” (Doc. 5 ¶ 157) on which they were not trained. Thus, the Defendants have no
18   notice of how to defend against this claim. Nor does Plaintiff sufficiently allege deliberate
19   indifference, an essential element of municipal liability under a failure to train theory.
20   Plaintiff does not allege that the City “disregarded the known or obvious consequence that
21   a particular omission in [its] training program would cause [municipal] employees to
22   violate citizens’ constitutional rights.” Flores, 758 F.3d at 1159 (internal quotations
23   omitted) (emphasis added). “[W]ithout identifying the training and hiring practices, how
24   those practices were deficient, and without an identification of the obviousness of the risk
25   involved, the Court cannot determine if a plausible claim is made for deliberately
26   indifferent conduct.” Young v. City of Visalia, 687 F. Supp. 2d 1141, 1150 (E.D. Cal.
27   2009). The claim is also insufficient to the extent the it is predicated on Plaintiff’s alleged
28   unlawful arrest. Specifically, the FAC does not allege a pattern of similar violations—


                                                  - 14 -
     Case 2:17-cv-01848-DJH Document 163 Filed 03/16/21 Page 15 of 18



 1   namely, of officers unlawfully arresting people in retaliation for exercising their First
 2   Amendment rights. See Case v. Kitsap Cty. Sheriff’s Dep’t, 249 F.3d 921, 932 (9th Cir.
 3   2001) (“[N]or can [municipal] liability be predicated on the isolated sporadic events. . . .”);
 4   Booke v. Cty. of Fresno, 98 F.Supp.3d 1103, 1128 (E.D. Cal. 2015) (“[A] plaintiff generally
 5   must show other instances of peace officers violating constitutional rights in order to show
 6   deliberately indifferent training.”). Similarly, Ninth Circuit precedent suggests that an
 7   allegation that a city has failed to train its officers on probable cause or arrest procedures
 8   cannot support a § 1983 claim. Flores, 758 F.3d at 1159; McFarland v. City of Clovis, 163
 9   F.Supp.3d 798, 806 (E.D. Cal. 2016) (“Alleging that training [for arrest procedures] is
10   ‘deficient’ or ‘inadequate’ without identifying a specific inadequacy is conclusory and does
11   not support a plausible claim.”) (citing Young, 687 F.Supp.2d at 1149). As Plaintiff alleges
12   no specific shortcomings in the training of City police officers or facts that might place the
13   City on notice that constitutional deprivations were likely to occur, he has not adequately
14   pled a § 1983 claim against the City for failure to train.
15                                iii.   Ratification
16          A local government may also be held liable under § 1983 on a ratification theory.
17   In such scenarios, “[i]f the authorized policymakers approve a subordinate’s decision and
18   the basis for it, their ratification would be chargeable to the municipality because their
19   decision is final.” City of St. Louis v. Praprotnik, 485 U.S. 112, 127 (1988). “There must,
20   however, be evidence of a conscious, affirmative choice” on the part of the authorized
21   policymaker. Gillette, 979 F.2d at 1347. “A local government can be held liable under §
22   1983 only where a deliberate choice to follow a course of action is made from among
23   various alternatives by the official or officials responsible for establishing final policy with
24   respect to the subject matter in question.” Clouthier, 591 F.3d at 1250 (internal quotations
25   and citations omitted).
26          Aside from alleging that individual Defendants Scottsdale Mayor, Chief of Police,
27   individual City Council members, and the City Attorney are “official policy maker[s]”, the
28   FAC is devoid of any allegations that would attach liability under this third scenario.


                                                  - 15 -
     Case 2:17-cv-01848-DJH Document 163 Filed 03/16/21 Page 16 of 18



 1          Because Plaintiff has failed to state a viable Monell claim, Count Nine will be
 2   dismissed in its entirety.
 3          3.     Leave to Amend
 4          Having determined that Count Nine shall be dismissed because Plaintiff has failed
 5   to state a viable Monell claim, the issue becomes whether to grant leave to amend this
 6   Count. Plaintiff asks for leave to amend Count Nine in his Response to the Renewed
 7   Motion to Dismiss, but does not identify what amendments would save his claims. This
 8   makes it difficult for the Court to assess whether his claims would be plausible or whether
 9   any proposed amendments would be futile, as Defendants argue.
10          Under Rule 15(a), leave to amend “should be freely granted when justice so
11   requires,” bearing in mind that “the underlying purpose of Rule 15 . . . [is] to facilitate
12   decision on the merits, rather than on the pleadings or technicalities.” Lopez v. Smith, 203
13   F.3d 1122, 1127 (9th Cir. 2000) (en banc) (internal quotation marks omitted). Furthermore,
14   the Court “has a duty to ensure that pro se litigants do not lose their right to a hearing on
15   the merits of their claim due to ignorance of technical procedural requirements.” Balistreri
16   v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1990). Nonetheless, a court “may
17   exercise its discretion to deny leave to amend due to ‘undue delay, bad faith, or dilatory
18   motive on part of the movant, repeated failure to cure deficiencies by amendments
19   previously allowed, undue prejudice to the opposing party . . . , [and] futility of
20   amendment.’” Carvalho v. Equifax Info. Servs., LLC, 629 F.3d 876, 892–93 (9th Cir.
21   2010) (alterations in original) (quoting Foman v. Davis, 371 U.S. 178, 182 (1962)). “[T]he
22   consideration of prejudice to the opposing party carries the greatest weight.” Eminence
23   Capital, LLC v. Aspeon, Inc., 316 F.3d 1048, 1052 (9th Cir. 2003).
24          This case was initiated by Plaintiff in 2017.       Plaintiff has repeatedly offered
25   deficient claims for this Court’s review. He has twice sought to cure the Court’s noted
26   deficiencies. Notably, the first time Plaintiff did so, he was represented by counsel
27   (Doc. 129); the second, he was pro se (Doc. 147). Both times, his requests were denied
28   because his proposed amendments were lengthy and prolix allegations that failed to comply


                                                - 16 -
     Case 2:17-cv-01848-DJH Document 163 Filed 03/16/21 Page 17 of 18



 1   with Rule 8 of the Federal Rules of Civil Procedure and the Court’s express instructions
 2   regarding those deficiencies. (Id.) As it did at the Rule 16 Scheduling Conference, the
 3   Court finds that allowing Plaintiff another opportunity to amend would cause significant
 4   prejudice to the Defendants. (Doc. 157 at 1 (stating “permitting Plaintiff to file a third
 5   motion seeking permission to file a second amended complaint would not be fruitful and
 6   would instead only serve to further delay resolution of his matter”). See also Sonoma Cty.
 7   Ass’n of Retired Employees v. Sonoma Cty., 708 F.3d 1109, 1117 (9th Cir. 2013) (“[t]he
 8   consideration of prejudice to the opposing party carries the greatest weight”) (internal
 9   quotations omitted). The fact that Plaintiff has been provided with ample opportunities to
10   correct the deficiencies in his FAC and he has been unable to do so weighs again granting
11   him leave to amend yet again. See Ferdik, 963 F.2d at 1261 (affirming dismissal with
12   prejudice where district court had instructed pro se plaintiff regarding deficiencies in prior
13   order dismissing claim with leave to amend); Ascon Props., Inc. v. Mobil Oil Co., 866 F.2d
14   1149, 1160 (9th Cir. 1989) (“The district court’s discretion to deny leave to amend is
15   particularly broad where plaintiff has previously amended the complaint.”).
16          Moreover, the Court finds that any amendments to Plaintiff’s Monell claims would
17   be futile. A state court judge has already concluded that Plaintiff’s First Amendment rights
18   were not violated when he was cited for hanging signs on public utility polices, an issue
19   that Plaintiff litigated to a final judgment. (See Doc. 86-1, Ex. A&B; see also Doc. 161 at
20   11-12, stating “Plaintiff has already conceded that he cannot seek relief for the City Code
21   § 18-9(g) conviction”). Issue preclusion would therefore foreclose any possibility of
22   Monell liability predicated on this alleged constitutional violation. See Quintanilla v. City
23   of Downey, 84 F.3d 353, 355 (9th Cir. 1996) (“[A] public entity is not liable for § 1983
24   damages under a policy that can cause constitutional deprivations, when the factfinder
25   concludes that an individual officer, acting pursuant to the policy, inflicted no
26   constitutional harm to the plaintiff.”). There also can be no plausible claim of deficient
27   training with regard to Plaintiff’s alleged unlawful arrest during the Scottsdale City Council
28   Meeting. That “a particular officer may be unsatisfactorily trained will not alone suffice


                                                 - 17 -
     Case 2:17-cv-01848-DJH Document 163 Filed 03/16/21 Page 18 of 18



 1   to fasten liability on the city,” and “plainly, adequately trained officers occasionally make
 2   mistakes; the fact that they do says little about the training program or the legal basis for
 3   holding the city liable.” City of Canton, 489 U.S. at 391; Merritt, 875 F.2d at 770. Thus,
 4   the fact that officers Cleary and Glenn may have arrested Plaintiff without probable cause
 5   alone does not show inadequate training for municipal liability. See id.
 6          In light of the significant prejudice to Defendants if Plaintiff were allowed yet
 7   another opportunity to amend in this over three-year-old case, and the likely futility of
 8   Plaintiff’s proposed amendments, the Court will dismiss Count Nine with prejudice. Allen
 9   v. City of Beverly Hills, 911 F.2d 367, 373 (9th Cir. 1990) (stating that the court’s discretion
10   to deny leave to amend is “particularly broad where plaintiff has previously amended the
11   complaint”).
12          C. Conclusion
13          Based on the foregoing,
14          IT IS ORDERED lifting the stay previously placed on Counts One, Two, Three,
15   Five, Nine, Fourteen, Fifteen, Seventeen, Eighteen, and Nineteen.
16          IT IS FURTHER ORDERED granting Defendants’ Renewed Motion to Dismiss
17   First Amended Complaint. (Doc. 158). All Counts of the FAC (Doc. 5) are dismissed,
18   with prejudice.
19          IT IS FURTHER ORDERED the Court shall enter judgment accordingly and
20   close this matter.
21          Dated this 16th day of March, 2021.
22
23
24                                                  Honorable Diane J. Humetewa
25                                                  United States District Judge

26
27
28


                                                  - 18 -
